



Exhibit 10.1












MGP INGREDIENTS, INC.
2014 EQUITY INCENTIVE PLAN (as amended and restated)




A-i


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------







TABLE OF CONTENTS


SECTION 1 DEFINITIONSA-1
1.1Definitions    A-1
SECTION 2 THE LONG-TERM INCENTIVE PLANA-6
2.1Purpose of the Plan    A-6
2.2Stock Subject to the Plan    A-7
2.3Administration of the Plan    A-7
2.4Eligibility and Limits    A-8
SECTION 3 TERMS OF AWARDSA-8
3.1Terms and Conditions of All Awards    A-8
3.2Terms and Conditions of Options    A-9
3.3Terms and Conditions of Stock Appreciation Rights    A-11
3.4Terms and Conditions of Restricted Stock and Restricted Stock Units    A-12
3.5Terms and Conditions of Other Stock-Based Awards    A-13
3.6Terms and Conditions of Cash Performance Awards    A-13
3.7Vesting of Awards    A-14
3.8Treatment of Awards on Termination of Service    A-14
SECTION 4 RESTRICTIONS ON STOCKA-14
4.1Escrow of Shares    A-14
4.2Restrictions on Transfer    A-15
SECTION 5 GENERAL PROVISIONSA-15
5.1Withholding    A-15
5.2Changes in Capitalization; Merger; Liquidation    A-15
5.3Cash Awards    A-16
5.4Compliance with Code    A-16
5.5Right to Terminate Employment or Service    A-17
5.6Non-Alienation of Benefits    A-17
5.7Restrictions on Delivery and Sale of Shares; Legends    A-17
5.8Listing and Legal Compliance    A-18
5.9Termination and Amendment of the Plan    A-18
5.10Stockholder Approval    A-18
5.11Choice of Law    A-18
5.12Effective Date of Plan    A-18
5.13Unfunded Plan    A-18
5.14Duration of Plan    A-18


A-ii


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------






MGP INGREDIENTS, INC.
2014 EQUITY INCENTIVE PLAN

SECTION 1 DEFINITIONS

1.1    Definitions. Whenever used herein, the masculine pronoun will be deemed
to include the feminine, and the singular to include the plural, unless the
context clearly indicates otherwise, and the following capitalized words and
phrases are used herein with the meaning thereafter ascribed:
(a)    “Affiliate” means:
(1)    Any Subsidiary or Parent;
(2)    An entity that directly or through one or more intermediaries controls,
is controlled by, or is under common control with the Company, as determined by
the Company; or
(3)    Any entity in which the Company has such a significant interest that the
Company determines it should be deemed an “Affiliate”, as determined in the sole
discretion of the Company.
(b)    “Award Agreement” means any written agreement, contract, or other
instrument or document as may from time to time be designated by the Company as
evidencing an Award granted under the Plan.
(c)    “Awards” means, collectively, Incentive Stock Options, Nonqualified Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Other Stock-Based Awards and Cash Performance Awards.
(d)    “Board” or “Board of Directors” means the board of directors of the
Company.
(e)    “Cash Performance Award” means a bonus payable in cash, as described in
Section 3.6.
(f)    “Change in Control” means the occurrence of any one of the following
events or any additional event provided in an Award Agreement, provided that in
no event will an Award Agreement provide that a Change in Control occur until
the consummation or effectiveness of a Change in Control and may not provide
that such a Change in Control will occur upon the announcement, commencement,
stockholder approval, or other potential occurrence of any such event:
(i)    The closing of an acquisition by any person, entity or “group” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act of Beneficial
Ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of at least 50% of the then outstanding shares of common stock of the Company or
50% of the then outstanding shares of preferred stock of the Company;


A-1


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





(ii)    Individuals who, at the beginning of any twelve (12) month period (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors, provided that any person becoming following the start of
such twelve (12) month period whose nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors
comprising the Incumbent Board, shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board;
(iii)    A reorganization, merger, or consolidation of the Company, in each
case, pursuant to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own collectively as a group more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged, or consolidated company’s then outstanding voting
securities; or
(iv)    The liquidation or dissolution of the Company or of the Company’s
approval of the sale of more than 50% of the assets of the Company over no
greater than an 18 month period measured as of the effective date of the first
such sale.
(g)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance promulgated thereunder.
(h)    “Committee” means the Human Resources and Compensation Committee of the
Board or a subcommittee thereof formed by the Human Resources and Compensation
Committee to act hereunder. In all events, the Committee shall consist solely of
two or more members of the Board of Directors who are both “outside directors”
as defined in Treas. Reg. § 1.162-27(e) as promulgated by the Internal Revenue
Service and “non-employee directors” as defined in Rule 16b-3(b)(3) as
promulgated under the Exchange Act, and if applicable, who satisfy the
requirements of the national securities exchange or nationally recognized
quotation or market system on which the Stock is then traded.
(i)    “Company” means MGP Ingredients, Inc., a Kansas corporation.
(j)    “Disability” has the same meaning as provided in the long-term disability
plan or policy maintained or, if applicable, most recently maintained, by the
Company or, if applicable, any Affiliate of the Company for the Participant. If
no long-term disability plan or policy is maintained on behalf of the
Participant or, if the determination of Disability relates to an Incentive Stock
Option, Disability means that condition described in Code Section 22(e)(3), as
amended from time to time.
(k)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(l)    “Exercise Price” means the exercise price per share of Stock purchasable
under an Option.


A-2


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





(m)    “Fair Market Value” refers to the determination of the value of a share
of Stock as of a date, determined as follows:
(1)    if the shares of Stock are actively traded on any national securities
exchange or any nationally recognized quotation or market system (including,
without limitation Nasdaq), Fair Market Value shall mean the closing price at
which Stock shall have been listed and traded on such date or, if there is no
closing price on that date, on the trading day immediately preceding such date,
as reported by any such exchange or system on which the shares of Stock are then
traded;
(2)    if the shares of Stock are not actively traded or reported on any
exchange or system on such date or on the business day immediately preceding
such date, Fair Market Value shall mean the fair market value of a share of
Stock as determined by the Committee taking into account such facts and
circumstances deemed to be material by the Committee to the value of the Stock
in the hands of the Participant.
(n)    “Incentive Stock Option” means an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code.
(o)    “Nonqualified Stock Option” means a stock option that is not an Incentive
Stock Option.
(p)    “Option” means a Nonqualified Stock Option or an Incentive Stock Option.
(q)    “Other Stock-Based Award” means an Award described in Section 3.5 that
has a value that is derivative of the value of, determined by reference to a
number of shares of, or determined by reference to dividends payable on, Stock
and may be settled in cash or in Stock. Other Stock-Based Awards may include,
but not be limited to, grants of Stock, grants of rights to receive Stock in the
future, or dividend equivalent rights.
(r)    “Over 10% Owner” means an individual who at the time an Incentive Stock
Option to such individual is granted owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or its Parent
or Subsidiaries, determined by applying the attribution rules of Code
Section 424(d).
(s)    “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if, with respect to Incentive
Stock Options, at the time of the granting of the Option, each of the
corporations other than the Company owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A Parent shall include any entity other than a
corporation to the extent permissible under Code Section 424(f) or regulations
and rulings thereunder.
(t)    “Participant” means an individual who receives an Award hereunder.


A-3


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





(u)    “Performance Goals” means any one or more of the following performance
goals, intended by the Committee to constitute objective goals for purposes of
Code Section 162(m), either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Affiliate,
either individually, alternatively or in combination, and measured either
quarterly, annually or cumulatively over a period of quarters or years, on an
absolute basis or relative to a pre-established target, to previous quarters’ or
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award:
i.
earnings per share or cash earnings per share;

ii.
operating cash flow;

iii.
free cash flow, including EBIT, EBITDA, or adjusted EBITDA;

iv.
cash flow return on investments;

v.
cash available;

vi.
working capital;

vii.
revenue or net revenue;

viii.
stock price;

ix.
total shareholder return;

x.
return on: invested capital, shareholder equity, or total assets;

xi.
market share;

xii.
economic value added;

xiii.
margin in relation to: gross profits, operating income or net income;

xiv.
gross profit;

xv.
operating income;

xvi.
net income;

xvii.
expenses or operating expenses;

xviii.
cost or expense reduction goals;

xix.
productivity of employees as measured by revenues, costs, or earnings per
employee;

xx.
improvements in capital structure, including increases or decreases in financial
leverage;

xxi.
capacity, efficiency or utilization of distilling, ingredients or warehousing
facilities;

xxii.
enterprise value;

xxiii.
completion of acquisitions or business expansion;

xxiv.
safety record;

xxv.
production or warehousing of premium whiskey in barrels; or

xxvi.
any combination of the foregoing.



These business criteria may be applied on a pre- or post-tax basis and the
administrator of the Equity Plan may, when the applicable incentive goals are
established, provide that the formula for such goals may include or exclude
items to measure specific objectives, including any one or more of the
following: stock-based compensation expense; income or losses from discontinued
operations; gain on cancellation of debt; debt extinguishment and related costs;
restructuring, separation and/or integration charges and costs; reorganization
and/or recapitalization charges and


A-4


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





costs; impairment charges; gain or loss related to investments or the sale of
assets; extraordinary gains or losses; the cumulative effect of accounting
changes; acquisitions or divestitures; foreign exchange impacts; any unusual,
nonrecurring gain or loss; sales and use tax settlement; and gain on
non-monetary transactions. As established by the administrator of the Equity
Plan, the incentive goals may include, without limitation, GAAP and non-GAAP
financial measures.


The Committee may appropriately adjust any evaluation of performance under a
Performance Goal to remove the effect of equity compensation expense under FAS
123R; amortization of acquired technology and intangibles; asset write-downs;
litigation or claim judgments or settlements; changes in or provisions under tax
law, accounting principles or other such laws or provisions affecting reported
results; accruals for reorganization and restructuring programs; discontinued
operations; and any items that are extraordinary, unusual in nature,
non-recurring or infrequent in occurrence, except where such action would result
in the loss of the otherwise available exemption of the Award under Section
162(m) of the Code, if applicable.


(v)     “Performance Period” means, with respect to an Award, a period of time
within which the Performance Goals relating to such Award are to be measured.
The Performance Period will be established by the Committee at the time the
Award is granted.
(w)    “Plan” means this MGP Ingredients, Inc. 2014 Equity Incentive Plan.
(x)    “Restricted Stock” means an Award that is Share issued with those certain
transfer and forfeiture restrictions as the Committee may choose to impose, and
which such restrictions shall lapse as determined by the Committee and as set
forth in the Award Agreement with respect to such Award.
(y)    “Restricted Stock Unit” means an Award that is valued by reference to the
Fair Market Value of one Share, and which is settled in Shares or cash as
determined by the Committee and set forth in the Award Agreement for such Award
upon the achievement of certain vesting restrictions established by the
Committee.
(z)    “Separation from Service” shall mean a termination of a Participant’s
employment or other service relationship with the Company, subject to the
following requirements:
(1)    in the case of a Participant who is an employee of the Company, a
termination of the Participant’s employment where either (A) the Participant has
ceased to perform any services for the Company and all affiliated companies
that, together with the Company, constitute the “service recipient” within the
meaning of Code Section 409A (collectively, the “Service Recipient”) or (B) the
level of bona fide services the Participant performs for the Service Recipient
after a given date (whether as an employee or as an independent contractor)
permanently decreases (excluding a decrease as a result of military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the Participant retains a right to
reemployment with the Service Recipient under an applicable statute or by
contract) to no more than twenty percent (20%) of


A-5


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





the average level of bona fide services performed for the Service Recipient
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of service if the Participant has
been providing services to the Service Recipient for less than 36 months); or
(2)    in the case of a Participant who is an independent contractor engaged by
the Service Recipient, a termination of the Participant’s service relationship
with the Service Recipient either (A) upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for the Service Recipient if the expiration constitutes a good-faith
and complete termination of the contractual relationship; or
(3)    in any case, as may otherwise be permitted under Code Section 409A.
(aa)    “Stock” means the Company’s common stock.
(bb)    “Stock Appreciation Right” means a stock appreciation right described in
Section 3.3.
(cc)    “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the relevant
time, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain. A “Subsidiary” shall include any entity other than a corporation to the
extent permissible under Section 424(f) or regulations or rulings thereunder.
(dd)    “Termination of Employment” means the termination of the employment
relationship between a Participant and the Company and its Affiliates,
regardless of whether severance or similar payments are made to the Participant
for any reason, including, but not by way of limitation, a termination by
resignation, discharge, death, Disability or retirement. The Committee will, in
its absolute discretion, determine the effect of all matters and questions
relating to a Termination of Employment as it affects an Award, including, but
not by way of limitation, the question of whether a leave of absence constitutes
a Termination of Employment.

SECTION 2 THE LONG-TERM INCENTIVE PLAN

2.1    Purpose of the Plan. The Plan is intended to (a) provide incentives to
certain officers, employees, consultants, and other service providers of the
Company and its Affiliates to stimulate their efforts toward the continued
success of the Company and to operate and manage the business in a manner that
will provide for the long-term growth and profitability of the Company; (b)
encourage stock ownership by certain officers, employees, consultants, and other
service providers by providing them with a means to acquire a proprietary
interest in the Company, acquire shares of Stock, or to receive compensation
which is based upon appreciation in the value of Stock; and


A-6


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





(c) provide a means of obtaining, rewarding and retaining officers, employees,
consultants, and other service providers.

2.2    Stock Subject to the Plan. Subject to adjustment in accordance with
Section 5.2, one million five hundred thousand (1,500,000) shares of Stock (the
“Maximum Plan Shares”) are hereby reserved exclusively for issuance upon
exercise, settlement, or payment pursuant to Awards, all or any of which may be
pursuant to any one or more Award, including without limitation, Incentive Stock
Options. No shares from the MGP Ingredients, Inc. 2004 Stock Incentive Plan
shall be available or become available under this Plan, and no additional awards
shall be issued under such plan on or after the Effective Date. Shares of Stock
shall not be deemed to have been issued pursuant to the Plan with respect to any
portion of an Award that is settled in cash. The shares of Stock attributable to
the nonvested, unpaid, unexercised, unconverted or otherwise unsettled portion
of any Award that is forfeited or cancelled or expires or terminates for any
reason without becoming vested, paid, exercised, converted or otherwise settled
in full will again be available for purposes of the Plan. For purposes of
determining the number of shares of Stock issued upon the exercise, settlement
or grant of an Award under this Section, any shares of Stock withheld to satisfy
tax withholding obligations or the Exercise Price of an Award shall be
considered issued under the Plan.

2.3    Administration of the Plan.
(a)    The Plan is administered by the Committee. The Committee has full
authority in its discretion to determine the officers, employees, consultants,
and other service providers of the Company or its Affiliates to whom Awards will
be granted and the terms and provisions of Awards, subject to the Plan. Subject
to the provisions of the Plan, the Committee has full and conclusive authority
to interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the respective
Award Agreements and to make all other determinations necessary or advisable for
the proper administration of the Plan. The Committee’s determinations under the
Plan need not be uniform and may be made by it selectively among persons who
receive, or are eligible to receive, Awards under the Plan (whether or not such
persons are similarly situated). The Committee’s decisions are final and binding
on all Participants. Each member of the Committee shall serve at the discretion
of the Board of Directors and the Board of Directors may from time to time
remove members from or add members to the Committee. Vacancies on the Committee
shall be filled by the Board of Directors.
(b)    Notwithstanding any other provision of this Plan, and the extent not
inconsistent with applicable law (including Code Section 162(m) with respect to
Awards intended to comply with the performance–based compensation exception to
Code Section 162(m)) the Board of Directors may by resolution authorize one or
more officers of the Company and/or the Chairman of the Compensation Committee
of the Board of Directors to do one or both of the following: (1) designate
individuals (other than officers or directors of the Company or any Affiliate
who are subject to Section 16 of the Exchange Act) to receive Awards under the
Plan, and (2) determine the number of shares of Stock subject to such Awards;
provided however, that the resolution shall specify the total number of shares
of Stock that may be granted subject to such Awards.


A-7


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------






2.4    Eligibility and Limits. Awards may be granted only to officers,
employees, consultants, and other service providers of the Company or any
Affiliate of the Company; provided, however, that an Incentive Stock Option may
only be granted to an employee of the Company or any Parent or Subsidiary. In no
event may Awards by granted to non-employee members of the Board of Directors
under this Plan. In the case of Incentive Stock Options, the aggregate Fair
Market Value (determined as of the date an Incentive Stock Option is granted) of
Stock with respect to which stock options intended to meet the requirements of
Code Section 422 become exercisable for the first time by an individual during
any calendar year under all plans of the Company and its Parents and
Subsidiaries may not exceed $100,000; provided further, that if the limitation
is exceeded, the Incentive Stock Option(s) which cause the limitation to be
exceeded will be treated as Nonqualified Stock Option(s). To the extent required
under Section 162(m) of the Code and the regulations thereunder, as applicable,
for compensation to be treated as qualified performance-based compensation,
subject to adjustment in accordance with Section 5.2, the maximum number of
shares of Stock with respect to which (a) Options, (b) Stock Appreciation
Rights, or (c) other Awards (other than Other Stock-Based Awards that are
payable in cash or Cash Performance Awards), to the extent they are granted with
the intent that they qualify as qualified performance-based compensation under
Section 162(m) of the Code, may be granted during any calendar year to any
employee may not exceed two hundred thousand (200,000), and the maximum
aggregate dollar amount that may be paid in any calendar year to any employee
with respect to Other Stock-Based Awards that are payable in cash and Cash
Performance Awards may not exceed One Million Dollars ($1,000,000). No more than
one million (1,000,000) shares of Stock shall be issued pursuant to the exercise
of Incentive Stock Options. If, after grant, an Option is cancelled, the
cancelled Option shall continue to be counted against the maximum number of
shares for which options may be granted to an employee as described in this
Section 2.4.

SECTION 3 TERMS OF AWARDS

3.1    Terms and Conditions of All Awards.
(a)    The number of shares of Stock as to which an Award may be granted or the
amount of an Award will be determined by the Committee in its sole discretion,
subject to the provisions of Section 2.2 as to the total number of shares
available for grants under the Plan and subject to the limits in Section 2.4.
(b)    Each Award will either be evidenced by an Award Agreement in such form
and containing such terms, conditions and restrictions as the Committee may
determine to be appropriate, including without limitation, Performance Goals or
other performance criteria, if any, that must be achieved as a condition to
vesting or settlement of the Award. Performance Goals, if any, shall be
established before twenty-five percent (25%) of the Performance Period has
elapsed, but in no event later than within ninety (90) days after the first day
of a Performance Period. At the time any Performance Goals are established, the
outcome as to whether the Performance Goals will be met must be substantially
uncertain. If any Performance Goals are established as a condition to vesting or
settlement of an Award and such Performance Goal is not based solely on the
increase in the Fair Market Value of the Stock, the Committee shall certify in
writing that the applicable Performance Goals were


A-8


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





in fact satisfied before such Award is vested or settled, as applicable. Each
Award Agreement is subject to the terms of the Plan and any provisions contained
in the Award Agreement that are inconsistent with the Plan are null and void. To
the extent an Award is subject to Performance Goals with the intent that the
Award constitute performance-based compensation under Code Section 162(m), the
Committee shall comply with all applicable requirements under Code Section
162(m) and the rules and regulations promulgated thereunder in granting,
modifying, and settling such Award. The Committee may, but is not required to,
structure any Award so as to qualify as performance-based compensation under
Code Section 162(m).
(c)    The date as of which an Award is granted will be the date on which the
Committee has approved the terms and conditions of the Award and has determined
the recipient of the Award and the number of shares, if any, covered by the
Award, and has taken all such other actions necessary to complete the grant of
the Award or such later date as may be specified in the approval of such Award.
(d)    Awards are not transferable or assignable except by will or by the laws
of descent and distribution governing the State in which the Participant was
domiciled at the time of the Participant’s death, and are exercisable, during
the Participant’s lifetime, only by the Participant; or in the event of the
Disability of the Participant, by the legal representative of the Participant;
or in the event of death of the Participant, by the legal representative of the
Participant’s estate or if no legal representative has been appointed within
ninety (90) days of the Participant’s death, by the person(s) taking under the
laws of descent and distribution governing the State in which the Participant
was domiciled at the time of the Participant’s death; except to the extent that
the Committee may provide otherwise as to any Awards other than Incentive Stock
Options.
(e)    After the date of grant of an Award, the Committee may, in its sole
discretion, modify the terms and conditions of an Award, except to the extent
that such modification would adversely affect the rights of a Participant under
the Award (except as otherwise permitted under the Plan or Award) or would be
inconsistent with other provisions of the Plan.

3.2    Terms and Conditions of Options. Each Option granted under the Plan must
be evidenced by an Award Agreement. At the time any Option is granted, the
Committee will determine whether the Option is to be an Incentive Stock Option
described in Code Section 422 or a Nonqualified Stock Option, and the Option
must be clearly identified as to its status as an Incentive Stock Option or a
Nonqualified Stock Option. Incentive Stock Options may only be granted to
employees of the Company or any Subsidiary or Parent. At the time any Incentive
Stock Option granted under the Plan is exercised, the Company will be entitled
to legend the certificates representing the shares of Stock purchased pursuant
to the Option to clearly identify them as representing the shares purchased upon
the exercise of an Incentive Stock Option. An Incentive Stock Option may only be
granted within ten (10) years from the earlier of the date the Plan is adopted
or approved by the Company’s stockholders.


A-9


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





(a)    Option Price. Subject to adjustment in accordance with Section 5.2 and
the other provisions of this Section 3.2, the Exercise Price must be as set
forth in the applicable Award Agreement, but in no event may it be less than the
Fair Market Value on the date the Option is granted. With respect to each grant
of an Incentive Stock Option to a Participant who is an Over 10% Owner, the
Exercise Price may not be less than one hundred and ten percent (110%) of the
Fair Market Value on the date the Option is granted.
(b)    Option Term. Any Incentive Stock Option granted to a Participant who is
not an Over 10% Owner is not exercisable after the expiration of ten (10) years
after the date the Option is granted. Any Incentive Stock Option granted to an
Over 10% Owner is not exercisable after the expiration of five (5) years after
the date the Option is granted. The term of any Nonqualified Stock Option shall
be as specified in the applicable Award Agreement, but shall in no event be
exercisable after the expiration of ten (10) years after the date the Option is
granted.
(c)    Payment. Payment for all shares of Stock purchased pursuant to exercise
of an Option will be made in any form or manner authorized by the Committee in
the Award Agreement or by amendment thereto, including, but not limited to,
cash, cash equivalents, or, if the Award Agreement provides, any of the
following, but in any case subject to such procedures or restrictions as the
Committee may impose:
(i)    by delivery to the Company of a number of shares of Stock owned by the
holder having an aggregate Fair Market Value of not less than the product of the
Exercise Price multiplied by the number of shares the Participant intends to
purchase upon exercise of the Option on the date of delivery;
(ii)    in a cashless exercise through a broker, except if and to the extent
prohibited by law as to officers and directors, including without limitation,
the Sarbanes-Oxley Act of 2002, as amended; or
(iii)    by having a number of shares of Stock withheld, the Fair Market Value
of which as of the date of exercise is sufficient to satisfy the Exercise Price.
Payment must be made at the time that the Option or any part thereof is
exercised, and no shares may be issued or delivered upon exercise of an Option
until full payment has been made by the Participant. The holder of an Option, as
such, has none of the rights of a stockholder.
(d)    Conditions to the Exercise of an Option. Each Option granted under the
Plan is exercisable by whom, at such time or times, or upon the occurrence of
such event or events, and in such amounts, as the Committee specifies in the
Award Agreement; provided, however, that subsequent to the grant of an Option,
the Committee, at any time before complete termination of such Option, may
modify the terms of an Option to the extent not prohibited by the terms of the
Plan, including, without limitation, accelerating the time or times at which
such Option may be exercised in whole or in part, including, without limitation,
upon a change in control and may permit the Participant or any other designated


A-10


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





person to exercise the Option, or any portion thereof, for all or part of the
remaining Option term, notwithstanding any provision of the Award Agreement to
the contrary.
(e)    Termination of Incentive Stock Option. With respect to an Incentive Stock
Option, in the event of Termination of Employment of a Participant, the Option
or portion thereof held by the Participant which is unexercised will expire,
terminate, and become unexercisable no later than the expiration of three (3)
months after the date of Termination of Employment; provided, however, that in
the case of a holder whose Termination of Employment is due to death or
Disability, one (1) year will be substituted for such three (3) month period;
provided, further that such time limits may be exceeded by the Committee under
the terms of the grant, in which case, the Incentive Stock Option will be a
Nonqualified Option if it is exercised after the time limits that would
otherwise apply. For purposes of this Subsection (e), a Termination of
Employment of the Participant will not be deemed to have occurred if the
Participant is employed by another corporation (or a parent or subsidiary
corporation of such other corporation) which has assumed the Incentive Stock
Option of the Participant in a transaction to which Code Section 424(a) is
applicable.
(f)    Special Provisions for Certain Substitute Options. Notwithstanding
anything to the contrary in this Section 3.2, any Option issued in substitution
for an option previously issued by another entity, which substitution occurs in
connection with a transaction to which Code Section 424(a) is applicable, may
provide for an exercise price computed in accordance with such Code Section and
the regulations thereunder and may contain such other terms and conditions as
the Committee may prescribe to cause such substitute Option to contain as nearly
as possible the same terms and conditions (including the applicable vesting and
termination provisions) as those contained in the previously issued option being
replaced thereby.
(g)    No Reload Grants. Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Stock to the Company in payment of the exercise price and/or tax withholding
obligation under any other option held by a Participant.
(h)    No Repricing. Except as provided in Section 5.2, without the approval of
the Company’s stockholders the exercise price of an Option may not be reduced
after the grant of the Option and an Option may not be surrendered in
consideration of, or in exchange for, the grant of a new Option having an
exercise price below that of the Option that was surrendered, Stock, cash, or
any other Award.

3.3    Terms and Conditions of Stock Appreciation Rights. Each Stock
Appreciation Right granted under the Plan must be evidenced by an Award
Agreement. A Stock Appreciation Right entitles the Participant to receive the
excess of (1) the Fair Market Value of a specified or determinable number of
shares of the Stock at the time of payment or exercise over (2) a specified or
determinable price, which may not be less than the Fair Market Value on the date
of grant.
(a)    Settlement. Upon settlement of a Stock Appreciation Right, the Company
must pay to the Participant, at the discretion of the Committee, the
appreciation in cash or


A-11


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





shares of Stock (valued at the aggregate Fair Market Value on the date of
payment or exercise) as provided in the Award Agreement or, in the absence of
such provision, as the Committee may determine.
(b)    Conditions to Exercise. Each Stock Appreciation Right granted under the
Plan is exercisable or payable at such time or times, or upon the occurrence of
such event or events, and in such amounts, as the Committee specifies in the
Award Agreement; provided, however, that subsequent to the grant of a Stock
Appreciation Right, the Committee, at any time before complete termination of
such Stock Appreciation Right, may accelerate the time or times at which such
Stock Appreciation Right may be exercised or paid in whole or in part.
(c)    No Repricing. Except as provided in Section 5.2, without the approval of
the Company’s stockholders the price of a Stock Appreciation Right may not be
reduced after the grant of the Stock Appreciation Right, and a Stock
Appreciation Right may not be surrendered in consideration of, or in exchange
for, the grant of a new Stock Appreciation Right having a price below that of
the Stock Appreciation Right that was surrendered, Stock, cash, or any other
Award.

3.4    Terms and Conditions of Restricted Stock and Restricted Stock Units. Each
Restricted Stock Unit and Restricted Stock Award granted under the Plan must be
evidenced by an Award Agreement.
(a)    Restricted Stock. A Participant’s right to retain a Restricted Stock
granted hereunder shall be subject to such restrictions, including but not
limited to his or her continuous service for the Company or an Affiliate for a
restriction period specified by the Committee or the attainment of specified
performance goals and objectives, as may be established by the Committee with
respect to such Award. Unless explicitly provided for otherwise in an Award
Agreement, if a Participant experiences a Termination of Employment for any
reason, any Shares as to which the forfeiture restrictions have not been
satisfied (or waived or accelerated as provided herein) shall be forfeited, and
all Shares related thereto shall be immediately returned to the Company. Except
to the extent otherwise provided in the Award Agreement entered into with
respect to a grant of Restricted Stock, a Participant shall have all voting,
dividend, liquidation and other rights with respect to the Shares represented by
such Restricted Stock upon his or her becoming the holder of record of such
Restricted Stock.
(b)    Restricted Stock Units. An Award of Restricted Stock Units is a grant by
the Company of a specified number of units, which shall each represent one Share
credited to a notional account maintained by the Company, with no Shares
actually awarded or transferred to the Participant in respect of such units
until settlement of such Restricted Stock Unit as provided in the relevant Award
Agreement. Settlement of a Restricted Stock Unit may be contingent upon
satisfaction of such conditions, including continuous service for the Company or
an Affiliate for a restriction period specified by the Committee or the
attainment of specified performance goals and objectives, as may be established
by the Committee with respect to such Restricted Stock Unit. Unless explicitly
provided for


A-12


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





otherwise in an Award Agreement, if a Participant experiences a Separation from
Service for any reason, any Restricted Stock Units that have not then settled
shall be forfeited, and such Participant shall have no further rights to receive
Shares thereunder. Except to the extent otherwise provided in the Award
Agreement entered into with respect to a grant of Restricted Stock Units, a
Participant shall have no voting, dividend, liquidation and other rights with
respect to the Shares represented by such Restricted Stock Units until
settlement of his or her Restricted Stock Units. Except to the extent otherwise
provided in the Award Agreement entered into with respect to a grant of
Restricted Stock Units, all Restricted Stock Units will settle no later than
March 15 of the calendar year following the calendar year in which any
settlement conditions with respect to such Restricted Stock Units lapse.

3.5    Terms and Conditions of Other Stock-Based Awards.  An Other Stock-Based
Award shall entitle the Participant to receive, at a specified date, payment of
an amount equal to all or a portion of either (i) a specified or determinable
number of shares of Stock granted by the Committee, (ii) the value of a
specified or determinable number of shares of Stock granted by the Committee, or
(iii) a percentage or multiple of the value of a specified number of shares of
Stock determined by the Committee. At the time of the grant, the Committee must
determine the specified number of shares of Stock or the percentage or multiple
of the specified number of shares of Stock, as may be applicable; and the
Performance Goals, if any, applicable to the determination of the ultimate
payment value of the Other Stock-Based Award. The Committee may provide for an
alternate percentage or multiple under certain specified conditions.
(a)    Payment.  Payment in respect of Other Stock-Based Awards may be made by
the Company in cash or shares of Stock as provided in the applicable Award
Agreement or, in the absence of such provision, as the Committee may determine.
(b)    Conditions to Payment.  Each Other Stock-Based Award granted under the
Plan shall be payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee may specify in the
applicable Award Agreement; provided, however, that subsequent to the grant of a
Other Stock-Based Award, the Committee, at any time before complete termination
of such Other Stock-Based Award, may accelerate the time or times at which such
Other Stock-Based Award may be paid in whole or in part, subject to the
requirements of Section 3.4.

3.6    Terms and Conditions of Cash Performance Awards.  A Cash Performance
Award shall entitle the Participant to receive, at a specified future date,
payment of an amount equal to all or a portion of either (i) the value of a
specified or determinable number of units (stated in terms of a designated or
determinable dollar amount per unit) granted by the Committee, or (ii) a
percentage or multiple of a specified amount determined by the Committee. At the
time of the grant, the Committee must determine the base value of each unit; the
number of units subject to a Cash Performance Award, the specified amount and
the percentage or multiple of the specified amount, as may be applicable; and
the Performance Goals, if any, applicable to the determination of the ultimate
payment value of the Cash Performance Award. The Committee may provide for an
alternate base value for each unit or an alternate percentage or multiple under
certain specified conditions.


A-13


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





(a)    Payment.  Payment in respect of Cash Performance Awards shall be made by
the Company in cash.
(b)    Conditions to Payment.  Each Cash Performance Award granted under the
Plan shall be payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee may specify in the
applicable Award Agreement; provided, however, that subsequent to the grant of a
Cash Performance Award, the Committee, at any time before complete termination
of such Cash Performance Award, may accelerate the time or times at which such
Cash Performance Award may be paid in whole or in part.

3.7    Vesting of Awards.  Restricted Stock, Restricted Stock Units, Options,
and Stock Appreciation Rights shall vest over a period of not less than three
(3) years from the date of grant of such Award, provided that such Award may
vest earlier on a pro-rata basis over any vesting period or upon the occurrence
of a Change in Control or the Participant’s death, Disability, Termination of
Employment or Separation from Service without cause, or other event to the
extent specified in the appropriate Award Agreement. The Committee may, in its
sole discretion, waive such vesting requirement or provide for continued vesting
consistent with the vesting period in an Award; provided that, it shall not
waive such requirement or continue such vesting to the extent such action would
create adverse tax consequences for a Participant under Code Section 409A or
result in any Awards that are intended to constitute performance-based
compensation for purposes of Code Section 162(m) to cease to so constitute
performance-based compensation.

3.8    Treatment of Awards on Termination of Service.  Except as otherwise
provided by Plan Section 3.2(e), any Award under this Plan to a Participant who
has experienced a Termination of Employment, Separation from Service, or
termination of some other service relationship with the Company and its
Affiliates may be cancelled, accelerated, paid or continued, as provided in the
applicable Award Agreement, or, as the Committee may otherwise determine to the
extent not prohibited by the Plan. The portion of any Award exercisable in the
event of continuation or the amount of any payment due under a continued Award
may be adjusted by the Committee to reflect the Participant’s period of service
from the date of grant through the date of the Participant’s Termination of
Employment, Separation from Service or termination of some other service
relationship or such other factors as the Committee determines are relevant to
its decision to continue the Award.

SECTION 4 RESTRICTIONS ON STOCK

4.1    Escrow of Shares.  Any certificates representing the shares of Stock
issued under the Plan will be issued in the Participant’s name, but, if the
applicable Award Agreement so provides, the shares of Stock will be held by a
custodian designated by the Committee (the “Custodian”). Each applicable Award
Agreement providing for transfer of shares of Stock to the Custodian may require
a Participant to complete an irrevocable stock power appointing the Custodian or
the Custodian’s designee as the attorney-in-fact for the Participant for the
term specified in the applicable Award Agreement, with full power and authority
in the Participant’s name, place and stead to transfer, assign and convey to the
Company any shares of Stock held by the Custodian for such Participant, if the
Participant forfeits the shares under the terms of the applicable Award
Agreement. During the


A-14


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





period that the Custodian holds the shares subject to this Section, the
Participant is entitled to all rights, except as provided in the applicable
Award Agreement, applicable to shares of Stock not so held. Any dividends
declared on shares of Stock held by the Custodian must, as provided in the
applicable Award Agreement, be paid directly to the Participant or, in the
alternative, be retained by the Custodian or by the Company until the expiration
of the term specified in the applicable Award Agreement and shall then be
delivered, together with any proceeds, with the shares of Stock to the
Participant or to the Company, as applicable.

4.2    Restrictions on Transfer.  The Participant does not have the right to
make or permit to exist any disposition of the shares of Stock issued pursuant
to the Plan except as provided in the Plan or the applicable Award Agreement.
Any disposition of the shares of Stock issued under the Plan by the Participant
not made in accordance with the Plan or the applicable Award Agreement will be
void. The Company will not recognize, or have the duty to recognize, any
disposition not made in accordance with the Plan and the applicable Award
Agreement, and the shares so transferred will continue to be bound by the Plan
and the applicable Award Agreement.

SECTION 5 GENERAL PROVISIONS

5.1    Withholding.  The Company shall deduct from all cash distributions under
the Plan any taxes required to be withheld by federal, state or local
government. Whenever the Company proposes or is required to issue or transfer
shares of Stock under the Plan or upon the vesting of any Award, the Company has
the right to require the recipient to remit to the Company an amount sufficient
to satisfy any federal, state and local tax withholding requirements prior to
the delivery of any certificate or certificates for such shares or the vesting
of such Award. A Participant may satisfy the withholding obligation in cash,
cash equivalents, or if and to the extent the applicable Award Agreement or
Committee procedure so provides, a Participant may elect to have the number of
shares of Stock he is to receive reduced by, or tender back to the Company, the
smallest number of whole shares of Stock which, when multiplied by the Fair
Market Value of the shares of Stock, is sufficient to satisfy federal, state and
local, if any, withholding obligation arising from exercise or payment of an
Award.

5.2    Changes in Capitalization; Merger; Liquidation.
(a)    The number of shares of Stock reserved for the grant of Awards; the
number of shares of Stock reserved for issuance upon the exercise, settlement,
vesting, grant or payment, as applicable, of each outstanding Awards (if any);
the Exercise Price of each outstanding Option, the threshold price of each
outstanding Stock Appreciation Right, the specified number of shares of Stock to
which each outstanding Award pertains, the total number of shares of Stock that
may be subject to Awards granted by one or more officers of the Company and/or
the Chairperson of the Compensation Committee of the Board of Directors, and the
maximum number of shares as to which Options, Stock Appreciation Rights, and
other Awards may be granted to an employee during any calendar year, shall be
proportionately adjusted for any nonreciprocal transaction between the Company
and the holders of capital stock of the Company that causes the per share value
of the shares of Stock underlying an Award to change, such as a stock dividend,
stock split, spinoff, rights offering, or recapitalization through a large,
nonrecurring cash dividend (each, an “Equity Restructuring”).


A-15


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





(b)    In the event of a merger, consolidation, reorganization, extraordinary
dividend, sale of substantially all of the Company’s assets, other change in
capital structure of the Company, tender offer for shares of Stock, or a Change
in Control, that in each case does not constitute an Equity Restructuring, the
Committee may make such adjustments with respect to Awards and take such other
action as it deems necessary or appropriate, including, without limitation, the
substitution of new Awards, the assumption of awards not originally granted
under the Plan, or the adjustment of outstanding Awards, the acceleration of
Awards, the removal of restrictions on outstanding Awards, or the termination of
outstanding Awards in exchange for the cash value determined in good faith by
the Committee of the vested and/or unvested portion of the Award, all as may be
provided in the applicable Award Agreement or, if not expressly addressed
therein, as the Committee subsequently may determine in its sole discretion. Any
adjustment pursuant to this Section 5.2 may provide, in the Committee’s
discretion, for the elimination without payment therefor of any fractional
shares that might otherwise become subject to any Award, but except as set forth
in this Section may not otherwise diminish the then value of the Award.
(c)    Notwithstanding any other provision of this Plan to the contrary, in
taking any action pursuant to Subsection (a) or (b) with respect to a
Nonqualified Stock Option or a Stock Appreciation Right, the Committee shall
consider any provisions of Code Section 409A and the regulations thereunder that
are required to be followed as a condition of the Nonqualified Stock Option and
the Stock Appreciation Right not being treated as the grant of a new Option or
Stock Appreciation Right or a change in the form of payment. Any adjustment
described in the preceding sentence may include a substitution in whole or in
part of other equity securities of the issuer and the class involved in such
Equity Restructuring in lieu of the shares of Stock that are subject to the
Award.
(d)    The existence of the Plan and the Awards granted pursuant to the Plan
shall not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding.

5.3    Cash Awards.  The Committee may, at any time and in its discretion, grant
to any holder of an Award the right to receive, at such times and in such
amounts as determined by the Committee in its discretion, a cash amount which is
intended to reimburse such person for all or a portion of the federal, state and
local income taxes imposed upon such person as a consequence of the receipt of
the Award or the exercise of rights thereunder.

5.4    Compliance with Code.
(a)    Code Section 422.     All Incentive Stock Options to be granted hereunder
are intended to comply with Code Section 422, and all provisions of the Plan and
all Incentive


A-16


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





Stock Options granted hereunder must be construed in such manner as to
effectuate that intent.
(b)    Code Section 409A.     Except to the extent provided otherwise by the
Committee, Awards under the Plan are intended to satisfy the requirements of
Section 409A of the Code (and the Treasury Department guidance and regulations
issued thereunder) so as to avoid the imposition of any additional taxes or
penalties under Code Section 409A. If the Committee determines that an Award,
Award Agreement, payment, distribution, deferral election, transaction or any
other action or arrangement contemplated by the provisions of the Plan would, if
undertaken, cause a Participant to become subject to any additional taxes or
other penalties under Code Section 409A, then unless the Committee provides
otherwise, such Award, Award Agreement, payment, distribution, deferral
election, transaction or other action or arrangement shall not be given effect
to the extent it causes such result and the related provisions of the Plan, and
/ or Award Agreement will be deemed modified, or, if necessary, suspended in
order to comply with the requirements of Code Section 409A to the extent
determined appropriate by the Committee, in each case without the consent of or
notice to the Participant.

5.5    Right to Terminate Employment or Service.  Nothing in the Plan or in any
Award Agreement confers upon any Participant the right to continue as an
officer, employee, consultant, or other service provider of the Company or any
of its Affiliates or affect the right of the Company or any of its Affiliates to
terminate the Participant’s employment or services at any time.

5.6    Non-Alienation of Benefits.  Other than as provided herein, no benefit
under the Plan may be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge; and any attempt to do so
shall be void. No such benefit may, prior to receipt by the Participant, be in
any manner liable for or subject to the debts, contracts, liabilities,
engagements or torts of the Participant.

5.7    Restrictions on Delivery and Sale of Shares; Legends.  Each Award is
subject to the condition that if at any time the Committee, in its discretion,
shall determine that the listing, registration or qualification of the shares
covered by such Award upon any securities exchange or under any state or federal
law is necessary or desirable as a condition of or in connection with the
granting of such Award or the purchase or delivery of shares thereunder, the
delivery of any or all shares pursuant to such Award may be withheld unless and
until such listing, registration or qualification shall have been effected. If a
registration statement is not in effect under the Securities Act of 1933 or any
applicable state securities laws with respect to the shares of Stock purchasable
or otherwise deliverable under Awards then outstanding, the Committee may
require, as a condition of exercise of any Option or as a condition to any other
delivery of Stock pursuant to an Award, that the Participant or other recipient
of an Award represent, in writing, that the shares received pursuant to the
Award are being acquired for investment and not with a view to distribution and
agree that the shares will not be disposed of except pursuant to an effective
registration statement, unless the Company shall have received an opinion of
counsel that such disposition is exempt from such requirement under the
Securities Act of 1933 and any applicable state securities laws. The Company may
include on certificates representing shares delivered pursuant to an Award such


A-17


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





legends referring to the foregoing representations or restrictions or any other
applicable restrictions on resale as the Company, in its discretion, shall deem
appropriate.

5.8    Listing and Legal Compliance.  The Committee may suspend the exercise or
payment of any Award so long as it determines that securities exchange listing
or registration or qualification under any securities laws is required in
connection therewith and has not been completed on terms acceptable to the
Committee.

5.9    Termination and Amendment of the Plan.  The Board of Directors at any
time may amend or terminate the Plan without stockholder approval; provided,
however, that the Board of Directors shall obtain stockholder approval for any
amendment to the Plan that, except as provided under Section 5.2 of the Plan,
increases the number of shares of Stock available under the Plan, materially
expands the classes of individuals eligible to receive Awards, materially
expands the type of awards available for issuance under the Plan, or would
otherwise require stockholder approval under the rules of the applicable
exchange. Unless the Award Agreement explicitly provides otherwise, no such
termination or amendment without the consent of the holder of an Award may
adversely affect the rights of the Participant under such Award.

5.10    Stockholder Approval.  The Plan shall be submitted to the stockholders
of the Company for their approval within twelve (12) months before or after the
adoption of the Plan by the Board of Directors of the Company. If such approval
is not obtained, any Award granted hereunder will be void.

5.11    Choice of Law.  The laws of the State of Kansas shall govern the Plan,
to the extent not preempted by federal law, without reference to the principles
of conflict of laws.

5.12    Effective Date of Plan.  The Plan shall become effective as of the date
the Plan was approved by the Board of Directors, regardless of the date the Plan
is signed.

5.13    Unfunded Plan. This Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under this Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under this Plan
nor shall anything contained in this Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and a Participant or Successor. To the extent any
person acquires a right to receive an Award under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.

5.14    Duration of Plan.  This Plan shall remain in effect for a term of ten
years following the Effective Date (i.e., until April 1, 2024) or until all
Shares subject to the Plan shall have been purchased or acquired according to
the Plan’s provisions, whichever occurs first, unless this Plan is sooner
terminated pursuant to Section 5.9 hereof. No Awards shall be granted pursuant
to the Plan after such Plan termination or expiration, but outstanding Awards
may extend beyond that date. The date and time of approval by the Committee of
the granting of an Award shall be considered the date and time at which such
Award is made or granted, or such later effective date as determined by the
Committee, notwithstanding the date of any Agreement with respect to such Award;
provided,


A-18


CORE/3001926.0002/120882418.1

--------------------------------------------------------------------------------





however, that the Committee may grant Awards to persons who are about to become
non-employee Directors, to be effective and deemed to be granted on the
occurrence of certain specified contingencies, provided that such specified
contingencies shall include, without limitation, that such person becomes a
non-employee Director.
IN WITNESS WHEREOF, the Company has executed this Plan, as amended and restated,
and the Plan, as amended and restated, has become effective as of
_________________, 2016.
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Title:
 





A-19


CORE/3001926.0002/120882418.1